DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STACY BELLOWS,
                             Appellant,

                                    v.

                           SEAN BELLOWS,
                              Appellee.

                              No. 4D17-537

                               [May 9, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Edward    Garrison,      Judge;   L.T.   Case     No.
502015DR012331XXXXMB.

  Ralph T. White, West Palm Beach, for appellant.

   John T. Christiansen, Jr. of the Law Offices of John T. Christiansen,
P.L., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.